ORDER

PER CURIAM.
Movant Daniel W. Loehr (“Movant”) appeals the denial of his Rule 29.15 motion for post-conviction relief. Movant asserts the trial court erred in failing to render findings on his challenge to the state’s breach of the jury-waiver agreement. Movant also asserts the trial court erred in failing to grant an evidentiary hearing on the state’s breach of the jury-waiver agreement. Finally, movant contends the trial court erred in failing to conduct a hearing on post-conviction counsel abandonment.
*662We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).